Citation Nr: 0612403	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran's case was remanded for additional development in 
September 2005.  It is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  In January 2001 laboratory testing revealed a positive 
hepatitis C qualitative polymerase chain reaction.

2.  It is as likely as not that the veteran's current 
hepatitis C infection had its onset in service.


CONCLUSION OF LAW

The veteran has hepatitis C that is likely the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1969 to March 
1972.  The veteran's military occupation specialty was 
airframe repairman.  Service medical records dated from 
August 1969 to February 1972 were associated with the claims 
file.  The veteran reported burning on urination and slight 
urethral discharge in April 1971.  He was diagnosed with a 
urinary tract infection.  He was seen again in May 1971 with 
complaints of urethral discharge and slight burning on 
urination.  Both times he was treated with antibiotics.  The 
February 1972 separation examination was negative for any 
reference to a diagnosis of hepatitis C.

VA outpatient treatment records dated from December 1997 to 
July 2003 were associated with the claims file.  In November 
2000 a gastroenterology note reported that the veteran had 
chronic hepatitis C virus.  He was noted to have been treated 
with interferon/ribavirin since January 2000.  Laboratory 
results obtained in January 2001 and June 2001 reveal that 
the veteran had positive hepatitis C qualitative polymerase 
chain reaction results.  In July 2001 the veteran was seen 
for an evaluation after cessation of interferon/ribavirin 
treatment.  The examiner noted that labs showed that the 
veteran remained positive for hepatitis C.  In July 2002 the 
veteran underwent a liver biopsy to stage the severity of 
liver injury secondary to chronic hepatitis C infection.  In 
April 2003 a hepatitis C antibody test was noted to be 
"strong positive."  

The veteran was afforded a VA examination in June 2003.  The 
veteran reported having been treated for sexually transmitted 
diseases a few times while in Vietnam.  He reported a history 
of alcohol abuse but that he had not had any alcohol for the 
last four years.  He denied having tattoos, body piercing, or 
acupuncture.  He admitted to marijuana use but denied cocaine 
use.  He denied emphatically any injectible drug use when 
asked to reconcile earlier physician reports that he had used 
injectible drugs.  He reported that he did not have hepatitis 
in service.  He was also asked to reconcile earlier reports 
of bisexual activity.  He emphatically denied having had any 
sexual contact with men.  He estimated that he had forty 
female sexual partners.  He said he utilized "ten or so" 
prostitutes in Vietnam without the utilization of condoms.  
He reports that when he got back from Vietnam he had some 
boils in his groin area that ruptured.  He denied the use of 
prostitutes upon his return from Vietnam.  The veteran 
reported a motorcycle accident in 1972 with an extended 
rehabilitation stay.  The examiner noted that there was no 
documentation of any wounds, lacerations, or treatment for 
wounds or lacerations in service.  He noted that the 
treatment of the reported urinary tract infection in service 
suggested that he could have had venereal disease.  The 
examiner's final impression was that the veteran had 
hepatitis C.  He opined that the veteran's history of trauma 
in 1972 following a motorcycle accident with multiple 
surgeries and the use of a body cast could indicate a 
significant risk factor which would not be service connected 
if the veteran underwent a blood transfusion at that time.  
The examiner opined that the veteran's hepatitis C occurred 
primarily from his utilization of multiple sexual partners 
and the utilization of prostitutes.  He said that the 
veteran's multiple sexual partners after leaving the military 
would have contributed on at least as likely as not basis to 
his development of hepatitis C.  

In December 2005 an opinion was obtained from the same VA 
examiner who performed the veteran's June 2003 VA 
examination.  The examiner said that the veteran's sexual 
history documented sexually transmitted diseases in the 
military and that sexually transmitted diseases, particularly 
on a multiple-episode basis, are known risk factors for 
sexually transmitted hepatitis C.  He noted that the veteran 
had a particularly overwhelming sexual history having 
multiple short-term sexual partners and having sex with 
prostitutes in an unprotected fashion as well as being 
treated for sexually transmitted diseases.  He opined that it 
was at least as likely as not that the veteran's multiple 
sexual partner encounters after military service caused 
and/or contributed to his development of hepatitis C.  He 
said he also believed that it was at least as likely as not 
that the veteran's unprotected sexual encounters in the 
military with multiple prostitutes in Vietnam in an 
unprotected fashion caused and/or contributed to his 
development of hepatitis C.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for hepatitis C is warranted.  The veteran 
had two episodes of urethral discharge and burning on 
urination while service.  The symptoms were characterized as 
a urinary tract infection.  However, the VA examiner noted 
that the treatment protocol in service also suggested that he 
had venereal disease.  This is consistent with the veteran's 
recollection.  Laboratory results contained in VA outpatient 
treatment records in January 2001 and June 2001 reveal that 
the veteran had positive hepatitis C qualitative polymerase 
chain reaction results.  At the time of the June 2003 the VA 
examiner opined that it was at least as likely as not that 
the veteran's multiple sexual partners after leaving the 
military would have contributed to his development of 
hepatitis C.  The Board notes that in December 2005 the 
examiner also opined that it was at least as likely as not 
that the veteran's unprotected sexual encounters in the 
military with multiple prostitutes in Vietnam in an 
unprotected fashion caused and/or contributed to his 
development of hepatitis C.  In other words, it was as likely 
as not that in-service activity caused hepatitis C as post-
service activity.  Accordingly, service connection for 
hepatitis C is in order.  


ORDER

Entitlement to service connection for hepatitis C is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


